Mr. Justice Scholfield delivered the opinion of the Court: This is a bill to enjoin the commissioners of Lake Fork Special Drainage District, in the counties of Piatt, Champaign and Douglas, from acting as such over certain lands belonging to appellant. It is provided by the 42d section of the Drainage act of 1885, that “the owners of land outside the drainage district * * * may connect with ditches of the district already made,, by payment, etc. * * * If individual land owners outside the district have or shall so connect, they shall be deemed to' have voluntarily applied to be included in the district, and their lands benefited by such drainage shall be treated, classified and taxed like other lands within the district.” (Laws of 1885, p. 91.) The commissioners, claiming that appellant had connected drains of lands outside of the original drainage district with the ditches of the district, adopted a resolution,, pursuant to this section, declaring the lands the drains whereof are thus connected with the ditches of the district, annexed. to the drainage district. The hill charges that this is unauthorized and illegal, for several reasons which need not be specifically stated, since the sole question presented is the legality, •of the annexation of these lands to the drainage district. Manifestly, this is purely a question of law, involving no principles of equitable cognizance, and a quo warranto to the drainage commissioners, requiring them to show by what warrant or authority they presume to make the annexation, would bring it before a court of law for its determination. The rule is too familiar to need the citation of authorities in its support, that it is always a sufficient objection to the granting of an injunction, that the party aggrieved has a full and adequate remedy at law. Nor do we think it is of any pertinence that the bill does not attack the validity of the organization of the drainage district, but the territorial extent of it, only, and that it calls in •question the authority of the commissioners to act, in the first instance, over the particular territory, and not the validity of acts already done by them on the faith of the validity of the annexation, as counsel argue. The question to be determined, in any view, is a purely legal question, and these circumstances invest it with no equitable element which a court,of law is incompetent to adjudicate. The remedy should- have been by quo warranto against the commissioners. Keigwin et al. v. Drainage Comrs. 115 Ill. 347; Evans et al. v. Lewis et al. 121 id. 478; Renwick et al. v. Hall et al. 84 id. 162; Osborn v. The People, 103 id. 224; Trumbo v. The People, 75 id. 561; Blake v. The People, 109 id. 504. The circuit court properly denied the relief prayed, and dismissed the bill. The decree is affirmed. Decree affirmed.